This suit in equity was commenced by a writ dated January 7, 1970, and returnable March 2, 1970. The bill alleged, in substance, that the defendants had entered into an agreement in 1967 to convey certain real property to the plaintiff and it sought to enforce specific performance against the defendants. The case was called for trial on May 26, 1970. On May 27, 1970, the plaintiff’s motions to remove from the advance list and to continue the case were denied. A final decree dismissing the bill for want of prosecution was entered on that day. The plaintiff appeals from the denial of the motions and from the final decree. All matters raised by this appeal were for the judge’s discretion. “The decision as to whether or not a case shall be tried when reached or continued for hearing at a later time rests wdthin sound judicial discretion.” Foote v. Process Equip. Co. Inc. 353 Mass. 755. Morgan v. Steele, 242 Mass. 217. The record before us is devoid of any showing of an abuse of that discretion. On the contrary, considering the date of the alleged agreement and the date on which the matter was *862called for trial, the judge had ample reason to believe that the plaintiff had adequate time to prepare its case.
Tanous J. Thomas (John R. Curran with him) for the plaintiff.
John P. Flavin (John M. Corcoran with him) for the defendants.

Interlocutory decrees affirmed-Final decree affirmed with costs of appeal.